Citation Nr: 1308177	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1963 to June 1969, and from December 1970 to October 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2006 and December 2006 rating decisions of the Department of Veterans Affairs Regional Office (RO), in Houston, Texas, which respectively and in pertinent part, denied service connection for a left knee disorder and service connection for an enlarged prostate, to include as due to herbicide exposure.  

The Veteran was scheduled to testify before a Member of the Board in a         February 14, 2013 Travel Board hearing; however, in a February 4, 2013 correspondence from the Veteran's authorized representative, the hearing request was withdrawn.  See 38 C.F.R. § 20.702(e) (2012). 


FINDING OF FACT

On February 5, 2013, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran, through his authorized representative, that a withdrawal of all remaining issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, of the issues of service connection for an enlarged prostate, to include as due to herbicide exposure, and service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the issues on appeal before the Board were service connection for an enlarged prostate, to include as due to herbicide exposure, and service connection for a left knee disorder.  On February 5, 2013, prior to the promulgation of a decision in the appeal, the RO received written notification from the Veteran's authorized representative that the Veteran was requesting to withdraw the issues of service connection for an enlarged prostate, to include as due to herbicide exposure, and service connection for a left knee disorder.  The representative's correspondence reflects that the request for withdrawal was with the Veteran's knowledge and at his direction, specifically indicating that the representative had spoken to the Veteran regarding the withdrawal of his substantive appeal.  

The representative also stated that, given the withdrawal of all remaining issues on appeal, the hearing scheduled for February 14, 2013 would no longer be necessary.  A courtesy copy of the representative's February 4, 2013 correspondence was provided to the Veteran.  Based on this evidence, the Board finds that, through his 

authorized representative, the Veteran has withdrawn all issues on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


